 Case 3:20-cv-00325-C-BK Document 29 Filed 08/11/21                       Page 1 of 1 PageID 115



                         IN THE UNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

FEI,ICIA BARNEl"f,                                 )
                                                   )
                       Plaintifl.                  )
                                                   )
                                                   )
                                                   )
DALLAS COUNTY, TEXAS,                              )
                                                   )
                       Def'cndant                  )   Civil Action No. 3:20-CV-325-C-BK

                                               ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that Defendant's Motion to Dismiss under Federal Rule

of Civil Procedure 12(b)(6) should be denied.r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADoPTED     as the   findings and conclusions of the court. For the reasons stated

therein, Defendant's Motion to Dismiss under Federal Rute of Civil Procedure 12(b)(6) is hereby

DENIED.

       SO ORDERED.

       Dated   August //,2021.

                                                                             44
                                                                                          ?
                                                        .CU          GS
                                                 SENIOR UN       ED STATES D          CT JUDGE



      I Defendant has failed to file obiectioDs to the Magistrate Judge's Findi   Conclusions, and
Recommendation and the time to do so has now expired.
